Gileillan, C. J.,
(dissenting.) Bottineau’s addition and Northrop’s addition were platted together by the same' plat, a line being drawn on the plat around the part of the land designated “Northrop’s addition.” The blocks were numbered consecutively through both additions, block 29 being divided by the line on the plat marking the boundary between the two additions. Block 29 in one addition is the same block as block 29 in the other, so that the mention of block 29, Bottineau’s addition, referred to and designated the same block as would the mention of block 29, Northrop’s addition, and e converso. The mention of it as in either addition would be a sufficiently definite and certain identification of the block. All the lots in it are numbered consecutively through the block, without regard to the boundaries between the additions. There is only one lot 5, one lot 6, one lot 7, one lot 8 in the block, so that the property is properly described as lots 5, 6, 7, and 8, in the block, which is sufficiently identified and ascertained by calling it block 29 in either addition.
I think the order should be affirmed.